Exhibit 10.3

 

WARRANT ACQUISITION AGREEMENT

 

This WARRANT ACQUISITION AGREEMENT (“Agreement”) is made and entered into this
    day of November, 2005, by and between Focus Enhancements, Inc., a Delaware
Company with offices located at 1370 Dell Avenue, Campbell, California 95008
(the “Company”), and                     (herein “Investor”).

 

WHEREAS, the Company wishes to issue to the respective Investor, and such
Investor is willing to acquire from the Company, subject to the terms and
conditions set forth herein, a warrant (the “Warrant”) for the purchase of
        (                   ) shares of Company’s Common Stock, par value $.01
per share (the “Common Stock”); and

 

WHEREAS, the Investor is acquiring the Warrant in connection with services
provided to the Company pursuant to that certain letter agreement dated as of
November    , 2005 by and between the Investor and the Company

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

Definitions.  As used herein, each of the following terms has the meaning set
forth below, unless the context otherwise requires:

 

“Shares” means the shares of Common Stock issuable upon exercise of the Warrant.

 

 “1933 Act” or “Securities Act” means the Securities Act of 1933, as amended.

 

 “1934 Act” or “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

1.             ACQUISITION OF WARRANT

 

(a)           On the date hereof, the Company shall issue to the Investor and
the Investor shall acquire from the Company the Warrant in the form attached
hereto as Exhibit A, bearing substantially the following legend:

 

THE SECURITIES REPRESENTED HEREBY (THE “SECURITIES”) HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED FOR SALE IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES OR AN OPINION
OF COUNSEL OR OTHER EVIDENCE ACCEPTABLE TO THE COMPANY THAT SUCH REGISTRATION IS
NOT REQUIRED.

 

(b)           (i)            The Investor acknowledges that (1) the Warrant and
the Shares have not been and are not being registered under the provisions of
the 1933 Act and, except as provided in the Warrant or otherwise included in an
effective registration statement, the Shares have not been

 

1

--------------------------------------------------------------------------------


 

and are not being registered under the 1933 Act, and may not be transferred
unless (A) subsequently registered thereunder or (B) the Investor shall have
delivered to the Company an opinion of counsel, reasonably satisfactory in form,
scope and substance to the Company, to the effect that the Warrant and/or Shares
to be sold or transferred may be sold or transferred pursuant to an exemption
from such registration; (2) any sale of the Warrant and/or Shares made in
reliance on Rule 144 promulgated under the 1933 Act may be made only in
accordance with the terms of said Rule and further, if said Rule is not
applicable, any resale of such Warrant or Shares under circumstances in which
the seller, or the Person through whom the sale is made, may be deemed to be an
underwriter, as that term is used in the 1933 Act, may require compliance with
some other exemption under the 1933 Act or the rules and regulations of the
Securities and Exchange Commission (“Commission” or the “SEC”) thereunder; and
(3) neither the Company nor any other Person is under any obligation to register
the Warrant and/or Shares (other than pursuant to the Warrant) under the 1933
Act or to comply with the terms and conditions of any exemption thereunder.

 

(ii)           Within five (5) business days (such fifth business day, the
“Delivery Date”) after the business day on which the Company has received both
the notice of sale (by facsimile or other delivery) and the original Warrant
and/or Share certificate (and if the same are not delivered to the Company on
the same date, the date of delivery of the second of such items) from Investor,
the Company at its expense shall: (i) deliver, and shall cause legal counsel
selected by the Company to deliver, to its transfer agent (with copies to
Investor) an appropriate instruction and opinion of such counsel, for the
delivery of unlegended securities issuable pursuant to any registration
statement for the Warrant or Shares; provided that such registration statement
at the time of sale has been declared effective by the Commission and is current
(the “Unlegended Shares”); and (ii) transmit the certificates representing the
Unlegended Shares (together, unless otherwise instructed by the Investor, with
Common Stock not sold), to the Investor at the address specified.

 

(iii)          In lieu of delivering physical certificates representing the
Unlegended securities, if the Company’s transfer agent is participating in the
Depository Trust Company (“DTC”) Fast Automated Securities Transfer program,
upon request of Investor and its compliance with the provisions contained in
this paragraph, so long as the certificates therefor do not bear a legend and
the Investor thereof is not obligated to return such certificate for the
placement of a legend thereon, the Company shall use its reasonable efforts to
cause its transfer agent electronically to transmit the Unlegended securities by
crediting the account of such Investor’s Prime Broker with DTC through its
Deposit Withdrawal Agent Commission system.

 

(c)           The Company shall also deliver, or cause to be delivered, the
original or execution copies of this Agreement.

 

2.             REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants to each respective Investor that:

 

(a)           The Company has the corporate power and authority to enter into
this Agreement, and to perform its obligations hereunder.  The execution and
delivery by the Company of this Agreement and the consummation by the Company of
the transactions contemplated hereby have

 

2

--------------------------------------------------------------------------------


 

been duly authorized by all necessary corporate action on the part of the
Company.  This Agreement has been duly executed and delivered by the Company and
constitutes the valid and binding obligation of the Company enforceable against
it in accordance with its respective terms, subject to the effects of any
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally and to general equitable principles.

 

(b)           Except as set forth in the SEC Documents (as hereinafter defined),
there is no pending, or to the knowledge of the Company, threatened, judicial,
administrative or arbitral action, claim, suit, proceeding or investigation
which might affect the validity or enforceability of this Agreement or which
involves the Company and which, if adversely determined, could reasonably be
expected to have a material adverse effect on the Company and its subsidiaries
taken as a whole.

 

(c)           No consent or approval of, or exemption by, or filing with, any
party or governmental or public body or authority is required in connection with
the execution, delivery and performance under this Agreement or the taking of
any action contemplated hereunder or thereunder.

 

(d)           The Company has been duly organized and is validly existing as a
Company in good standing under the laws of Delaware, the jurisdiction of its
incorporation.

 

(e)           The execution, delivery and performance of this Agreement by the
Company, and the consummation of the transactions contemplated hereby, will not
(i) violate any provision of the Company’s certificate of incorporation or
bylaws or (ii) violate any order, judgment, injunction, award or decree of any
court, arbitrator or governmental or regulatory body by which the Company, or
the assets or properties of the Company are bound or (iii) to the Company’s
knowledge, violate any statute, law or regulation.

 

(f)            Current Public Information.  The Company has furnished or made
available to each Investor true and correct copies of all registration
statements, reports and documents, including proxy statements (other than
preliminary proxy statements), filed with the Commission by or with respect to
the Company since December 31, 2004 and prior to the date of this Agreement,
pursuant to the Securities Act or the Exchange Act (collectively, the “SEC
Documents”).  The SEC Documents are the only filings made by or with respect to
the Company since December 31, 2004 pursuant to Sections 13(a), 13(c), 14 and
15(d) of the Exchange Act or pursuant to the Securities Act.  The Company has
filed all reports, schedules, forms, statements and other documents required to
be filed under Sections 13(a), 13(c), 14 and 15(d) of the Exchange Act since
December 31, 2004 and prior to the date of this Agreement.

 

3.             REPRESENTATIONS AND WARRANTIES OF THE INVESTOR

 

Investor hereby represents and warrants to the Company that:

 

(a)           It has the corporate power and authority to enter into this
Agreement and to perform its obligations hereunder.  The execution and delivery
by the Investor of this Agreement, and the consummation by the Investor of the
transactions contemplated hereby, have been duly authorized by all necessary
corporate action on the part of the Investor.  This Agreement has been duly
executed and delivered by the Investor and constitutes the valid and binding
obligation

 

3

--------------------------------------------------------------------------------


 

of the Investor, enforceable against it in accordance with its respective terms,
subject to the effects of any applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally and to general
equitable principles.

 

(b)           The execution, delivery and performance by the Investor of this
Agreement, and the consummation of the transactions contemplated hereby, do not
and will not breach or constitute a default under any applicable law or
regulation or of any agreement, judgment, order, decree or other instrument
binding on the Investor.

 

(c)           The Investor has such knowledge and prior substantial investment
experience in financial and business matters, including investment in non-listed
and non-registered securities, and has had the opportunity to engage the
services of an investment advisor, attorney or accountant to read the SEC
Documents and to evaluate the merits and risks of investment in the Company and
the Shares.

 

(d)           The Investor is an “accredited investor” as that term is defined
in Rule 501(a) of Regulation D promulgated under the 1933 Act.

 

(e)           Investor is acquiring the Warrant and, upon exercise thereof, will
be acquiring the Shares, solely for the Investor’s own account for investment
and not with a view to or for sale in connection with a distribution of any of
the Shares or the Warrant.

 

(f)            The Investor does not have a present intention to sell the
Warrant or the Shares, nor a present arrangement or intention to effect any
distribution of any of the Warrant or Shares to or through any person or entity
for purposes of selling, offering, distributing or otherwise disposing of any of
the Warrant or Shares.

 

(g)           The Investor may be required to bear the economic risk of the
investment indefinitely because none of the Warrant and/or Shares may be sold,
hypothecated or otherwise disposed of unless subsequently registered under the
Securities Act and applicable state securities laws or an exemption from
registration is available. Any resale of any of the Warrant and/or Shares can be
made only pursuant to (i) a registration statement under the Securities Act
which is effective and current at the time of sale or (ii) a specific exemption
from the registration requirements of the Securities Act.  In claiming any such
exemption, the Investor will, prior to any offer or sale or distribution of any
of the Warrant and/or Shares, advise the Company and, if requested, provide the
Company with a favorable written opinion of counsel, in form and substance
satisfactory to counsel to the Company, as to the applicability of such
exemption to the proposed sale or distribution.

 

(h)           The Investor understands that the exemption afforded by Rule 144
promulgated by the Commission under the Securities Act (“Rule 144”) will not
become available for at least one year from the date of payment and any sales in
reliance on Rule 144, if then available, can be made only in accordance with the
terms and conditions of that rule, including, among other things, a requirement
that the Company then be subject to, and current, in its periodic filing
requirements under the Exchange Act, and, among other things, a limitation on
the amount of shares of Common Stock that may be sold in specified time periods
and the manner in which the sale can be made; that, while the Company’s Common
Stock is registered under the Exchange

 

4

--------------------------------------------------------------------------------


 

Act and the Company is presently subject to the periodic reporting requirements
of the Exchange Act, there can be no assurance that the Company will remain
subject to such reporting obligations or current in its filing obligations; and
that, in case Rule 144 is not applicable to a disposition of the Shares,
compliance with the registration provisions of the Securities Act or some other
exemption from such registration provisions will be required.

 

(i)            The Investor understands that legends shall be placed on the
certificates evidencing the Warrant and/or Shares to the effect that they have
not been registered under the Securities Act or applicable state securities laws
and appropriate notations thereof will be made in the Company’s stock books. 
Stop transfer instructions will be placed with the transfer agent.

 

(j)            Investor has taken no action which would give rise to any claim
by any person for brokerage commission, finder’s fees or similar payments by
Investor relating to this Agreement or the transactions contemplated hereby. 
The Company shall have no obligation with respect to such fees or with respect
to any claims made by or on behalf of other persons for fees of a type
contemplated in this clause (j) that may be due in connection with the
transactions contemplated hereby.  The Investor shall indemnify and hold
harmless the Company, its employees, officers, directors, agents, and partners,
and their respective affiliates, from and against all claims, losses, damages,
costs (including the costs of preparation and attorney’s fees) and expenses
suffered in respect of any such claimed or existing fees, as and when incurred.

 

4.             GENERAL

 

(a)           Notices.  Any notice required or permitted hereunder shall be
given in writing (unless otherwise specified herein) and shall be deemed
effectively given upon personal delivery or seven (7) business days after
deposit in the United States Postal Service, by (a) advance copy by fax, and/or
(b) mailing or delivery by express courier or registered or certified mail with
postage and fees prepaid, addressed to each of the other parties thereunto
entitled at the following addresses, or at such other addresses as a party may
designate by ten (10) days advance written notice to each of the other parties
hereto.

 

COMPANY:

FOCUS ENHANCEMENTS, INC.

 

1370 Dell Avenue

 

Campbell, California 95008

 

ATTN: Gary Williams, Chief Financial Officer

 

Telephone No.: (408) 866-8300

 

Facsimile No.: (408) 866-4795

 

5

--------------------------------------------------------------------------------


 

 

with a copy to:

 

 

 

Manatt, Phelps & Phillips, LLP

 

1001 Page Mill Road, Bldg. 2

 

Palo Alto, California 94304

 

Attn: Jerrold F. Petruzzelli, Esq.

 

Telephone No.: (650) 812-1335

 

Telecopier No.: (650) 213-0260

 

 

INVESTOR:

As set forth on the execution page hereto.

 

(b)           Severability.  If a court of competent jurisdiction determines
that any provision of this Agreement is invalid, unenforceable or illegal for
any reason, such determination shall not affect or impair the validity, legality
and enforceability of the other provisions of this Agreement in any other
jurisdiction. If any such invalidity, unenforceability or illegality of a
provision of this Agreement becomes known to any of the parties hereto, the
parties shall negotiate promptly and in good faith in an attempt to make
appropriate changes and adjustments to such provision specifically and this
Agreement generally to achieve as closely as possible, consistent with
applicable law, the intent and spirit of such provision specifically and this
Agreement generally.

 

(c)           Execution in Counterparts.  This Agreement may be executed in
facsimile copies and counterparts, each of which shall be deemed an original,
but all of which together shall constitute the same Agreement.

 

(d)           Jury Trial Waiver.  The Company and the Investor hereby waive a
trial by jury in any action, proceeding or counterclaim brought by either of the
parties hereto against any of the others in respect of any matter arising out of
or in connection with the Transaction Agreements.

 

(e)           Governing Law: Miscellaneous.  This Agreement shall be deemed to
be made and performed in the State of California but the laws of the State of
Delaware shall apply to the interpretation of its provisions without giving
effect to the principles thereof regarding the conflict of laws.  The parties
consent to the exclusive jurisdiction of the federal courts whose district
encompass any part of the State of California, Santa Clara County in connection
with any dispute arising under this Agreement and waive, to the maximum extent
permitted by law, any objection, including any objection based on forum non
conveniens, to the bringing of any such proceeding in such jurisdiction.

 

(f)            Failure To Exercise Remedy. Failure or delay of any party to
exercise any right or remedy under this Agreement or otherwise shall not operate
as a waiver thereof.

 

(g)           Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors and assigns of each of the parties hereto.

 

(h)           Pronouns and Gender. All pronouns and any variations thereof refer
to the masculine, feminine or neuter, singular or plural, as the context may
require.

 

(i)            Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

 

6

--------------------------------------------------------------------------------


 

(j)            Amendments and Waivers. This Agreement may be amended only by an
instrument in writing signed by both parties; no waiver shall be effective
unless signed by the person charged with making such waiver.

 

(k)           Merger. This Agreement supersedes all prior agreements and
understandings among the parties hereto with respect to the subject matter
hereof.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties
(through one of its officers thereunto duly authorized) as of the date set forth
below.

 

INVESTOR:

 

 

 

Signatory:

 

 

 

 

 

Title:

 

 

 

 

 

Date:

 

 

 

 

 

Address:

 

 

 

FOCUS ENHANCEMENTS, INC.

 

 

By:

/s/ Gary Williams

 

 

 

Name:  Gary Williams

 

 

 

Title:  EVP of Finance & CFO

 

 

 

Date: November    , 2005

 

 

 

 

 

List of Exhibits

 

 

Exhibit A Warrant

 

8

--------------------------------------------------------------------------------